DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 are pending.
Claims 9-30 are cancelled.
Claim 8 is withdrawn.
Claims 1-7 are rejected herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/20 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “the threaded post” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the one-piece threaded post” and will be interpreted as such.  
Re claim 4, claim 4 recites, “the threaded post” in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the one-piece threaded post” and will be interpreted as such.  
Re claim 5, claim 5 recites, “the threaded post” in line 1-2, 2, 2-3 and 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the one-piece threaded post” and will be interpreted as such.  
Re claim 6, claim 6 recites, “the threaded post” in line 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the one-piece threaded post” and will be interpreted as such.  
Re claim 7, claim 7 recites, “the threaded post” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the one-piece threaded post” and will be interpreted as such.  
Claims 2-3 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prusmack (US 2011/0168220) in view of Swanson (US 2011/0250034).
At the outset, it is noted that the claims are drawn solely to a universal hub adaptor.  Although Applicant claims the hub adaptor is usable in two configurations, the structure for those configurations is only positively including the hub adaptor.  A hub adaptor with structure that reads on the hub adaptor as claimed will thus be capable of use in the same two configurations, as the claimed structure is read on by the cited hub adaptor.  
Re claim 1, Prusmack discloses a universal hub adapter (Fig. 3-4) for a portable display system (Fig. 3-4 is capable of use with a portable display system, and the fabric panels of Fig. 4 are a display), the universal hub adapter (Fig. 3-4) being configured to mount to a display hub (314, 410) of a portable display frame (the struts of Fig. 3, 420), 
a faceplate (330, 413) configured to mate with the display hub (314, 410), the faceplate (330, 413) having structure defining an aperture (through which 415 extends, see also [0199]); and 
a one-piece threaded post (415, 331, [0199], the post portion being one-piece) having a threaded portion ([0199]) and a button head (414, 321), the threaded portion ([0199]) being configured threadedly engage ([0199]) the display hub (314, 410) thereby securing the faceplate (330, 413) to the display hub (314, 410), while the button head (414, 321) extends from an outer surface (right surface of 330, 413) of the faceplate (330, 413),
wherein the button head (414, 321) is configured to removably couple one of the plurality of fabric panels (400) to the display hub (314, 410) when the portable display system (Fig. 3-4) is used in the first configuration (Fig. 4), and wherein the button head (414, 321) is configured to couple one of a plurality of channel bars (420) forming the sub-frame assembly (420) to the display hub (314, 410) when the portable display system (Fig. 3-4) is used in the second configuration (Fig. 4),
but fails to disclose the button head as one-piece with the threaded post, and the one-piece threaded post as separate from the faceplate, the threaded portion being configured to pass through the aperture of the faceplate.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the universal hub adapter of Prusmack wherein the button head is one-piece with the threaded post, such as by modifying the button head of Prusmack with that of Swanson, in order to reduce the number of parts required for installation, as the post and button head would be integral instead of separate.    
In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the universal hub adapter of Prusmack with the one-piece threaded post (23) as separate from (Fig.2C) the faceplate as shown by Swanson, in order to allow for increased simplicity in maintenance or replaceability, as if damage to one of the threaded post or the faceplate occurs (such as damage to the threads), only one of those two items need to be replace, whereas if they are integral, both would require replacement, thus saving costs.      
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the universal hub adapter of Prusmack with the threaded portion being configured to pass through the aperture of the faceplate as disclosed by Swanson (such as by passing the threaded portion through the opening of the faceplate instead of merely sticking out from a faceplate side, thus being multiple pieces) in order to in order to allow for increased simplicity in 
The phrases, “for a portable display system,” “usable in a first configuration in which a plurality of fabric panels are mounted thereto, and a second configuration in which a sub-frame assembly is coupled thereto for mounting and displaying a single fabric panel on the sub-frame assembly,” “configured to mate with the display hub,” “configured to pass through the aperture,” and “configured to couple one of a plurality of channel bars forming the sub-frame assembly to the display hub when the portable display system is used in the second configuration” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 4, Prusmack discloses the universal hub adapter of claim 1, wherein an inner sidewall (inner sidewall through which 415 extends, see also [0199]) of the aperture (through which 415 extends, see also [0199]) of the faceplate (330, 413) includes structure defining a female thread ([0119] defining reciprocal threads), and the threaded portion ([0199]) of the threaded post (514, 331) includes structure defining a 
Re claim 5, Prusmack discloses the universal hub adapter of claim 1, wherein the threaded portion ([0199]) of the threaded post (415, 331, [0199]) extends along a longitudinal axis (Fig. 3-4) of the threaded post (415, 331, [0199]) from a first end (proximate 410, proximate 315) of the threaded post (415, 331, [0199]), and a second end (proximate 330, proximate 413) of the threaded post (415, 331, [0199]) terminates in the button head (414, 321) radially extending therefrom (Fig. 3-4) to define a button flange (the hook/curved portion of 414).
Re claim 6, Prusmack discloses the universal hub adapter of claim 5, wherein the threaded portion ([0199]) terminates at a securement plate (315) radially extending about the threaded post (331) to define a securement flange (315 being the flange), and the threaded post (331) further includes a button shaft (shaft of 331) extended between the securement plate (315) and the button head (321).
Re claim 7, Prusmack discloses the universal hub adapter of claim 6, wherein when assembled (Fig. 3-4), the threaded portion ([0199]) of the threaded post (331, 415) extends through the aperture (through which 415 extends, see also [0199]) of the faceplate (330, 413), and the securement flange (315) abuts a substantially planar outer surface (outer surface of 330) of the faceplate (330) such that the button head (331) and button shaft (shaft of 331) extend anterior to the outer surface (outer surface of 330) of the faceplate (330).
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but See § MPEP 2103 (C).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prusmack (US 2011/0168220) in view of Swanson (US 2011/0250034) and Prusmack (“Prusmack 2”) (US 5,797,695).
Re claim 2, Prusmack discloses the universal hub adapter of claim 1, wherein an inner surface (inner surface of 330 and 413) of the face plate (330 and 413) is shaped to mate with an outer surface (outer surface of 314, 410) of the display hub (314, 410), but fails to disclose the outer surface of the faceplate is substantially planar.
However, Prusmack 2 discloses the outer surface (outer surface of 11A in Fig. 5) of the faceplate (11A) is substantially planar (Fig. 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the universal hub adapter of Prusmack wherein the outer surface of the faceplate is substantially planar as disclosed by Prusmack 2 in order to provide a desired aesthetic appeal of the faceplate, as flat instead of curved, or to provide a flat surface for abutment of additional structure, as it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.
Re claim 3, Prusmack discloses the universal hub adapter of claim 2, but fails to disclose wherein the inner surface of the faceplate is substantially concave, and the outer surface of the display hub is convex.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the universal hub adaptor of Prusmack wherein the inner surface of the faceplate is substantially concave, and the outer surface of the display hub is convex in order to allow for a tight sandwiching of the faceplate to the hub, or to design to a desired aesthetic appeal.  Moreover, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.

Response to Arguments 
Claim Rejections 35 USC 102/103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant argues the amended language requiring the threaded post being one piece including a threaded portion and a button head, and the threaded post being separate from the faceplate.  This language is addressed in view of the newly relied upon (for claim 1) reference to Swanson in the above.  
Applicant further argues that the reference, particularly Fig. 4, does not disclose a threaded proton extending through the aperture.  This language is addressed in the above.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635